The Honorable Jim Argue, Jr. State Representative 5905 Forest Place, #210 Little Rock, Arkansas 72207-5245
Dear Representative Argue:
This is in response to your letter requesting an exploration of whether Act 862 of 1993, which requires local school districts to assume at least partial financial responsibility for workers compensation coverage for public school employees, violates the Little Rock School District desegregation settlement agreement.
I should note that litigation on this question has recently been filed in federal court.  It is the longstanding policy of this office, consonant with the separation of powers doctrine, to decline to issue opinions on questions which are the subject of pending litigation.  Additionally, you should be aware that my office represents the Arkansas Department of Education and I may thus be called upon to represent the interests of the state in this matter.  I therefore cannot offer a totally objective conclusion as to whether Act 862 violates the settlement agreement.  This is a question which will have to be decided ultimately by a court.
I regret that I cannot offer a conclusion with regard to your question, but hope that the issue will be resolved expeditiously so that the interests of the state can be protected.
Sincerely, WINSTON BRYANT Attorney General
WB:ECW/cyh